Citation Nr: 9907876	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

2. Entitlement to an increased (compensable) evaluation for a 
cystectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The appellant had active military service from July 1981 to 
May 1989, and from January 1991 to March 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1990 rating action, 
in which the RO granted the appellant's claim of service 
connection for bilateral hearing loss and a cystectomy scar.  
These disabilities were found to be noncompensable, effective 
from May 1989.  The appellant was notified of the decision by 
letter in July 1990, and he filed an NOD in July 1991.  An 
SOC was issued in December 1991, and a substantive appeal 
filed in January 1992.  Supplemental SOCs were issued in 
December 1994, September 1995, and July 1997.  In February 
1999 the appellant was scheduled to appear for a personal 
hearing before a Member of the Board in Washington, D.C., but 
he failed to report.  

In addition, the Board notes that, following the veteran's 
filing of his NOD, the RO, in a November 1991 rating action, 
considered and denied an increased evaluation under 38 C.F.R. 
§ 3.324.  Under that provision, a 10 percent rating is 
warranted where there are two or more noncompensable, 
service-connected disabilities which are of such character as 
to clearly interfere with employability.  No appeal as to the 
RO's decision was filed by the appellant.  In a December 1991 
issued SOC, the RO cited to and discussed 38 C.F.R. § 3.324.  
In the appellant's subsequently filed VA Form 9, he did not 
advance arguments with respect to this issue or disagree with 
the RO's rating decision.  We thus conclude that the 
appellant has not perfected an appeal as to the issue of 
benefits under section 3.324 and, therefore, the issue is not 
in appellate status at this time.  


REMAND

The appellant has submitted well-grounded claims for 
increased ratings within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that he has submitted claims which are 
plausible.  This finding is based in part on the appellant's 
assertion that his service-connected bilateral hearing loss 
and cystectomy scar are more severe than previously 
evaluated.  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the veteran's claims file reflects that, in June 
1989, he submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed 
claims of entitlement to service connection for 
mononucleosis, residuals of a pilonidal cystectomy, sebaceous 
cyst of the left groin area, otitis externa, bilateral 
hearing loss, cellulitis of the right lower leg, laceration 
of the left thumb, and residuals of asbestos and radiation 
exposure.  

In August 1989, the veteran was medically examined for VA 
purposes.  Upon audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
20
25
40
40
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  
Average pure tone thresholds (for l000, 2000, 3000, 4000 Hz) 
were 31dB for the right ear and 35dB for the left ear.  On 
further examination, the examiner noted the veteran's history 
of exposure to asbestos and radiation onboard the USS 
Enterprise (CVN-65) and USS Carl Vinson (CVN-70).  A chest X-
ray of the appellant was negative.  He was also noted to have 
a pilonidal cyst scar 1/2 inch by 3 inches, a history of 
mononucleosis in service, and no residuals of an excision of 
a sebaceous cyst in the pubic area.  The examiner's diagnosis 
was of status post repeated pilonidal cyst excision, well 
healed; a history of exposure to asbestos and radiation in 
service with no apparent residuals; no residuals of 
mononucleosis; normal ear examination; and mild bilateral 
high frequency sensorineural hearing loss.  

Furthermore, in August 1989, the RO received a letter from 
the National Naval Medical Center in Bethesda, Maryland, 
which reported that it had no record of the veteran's having 
been exposed to radiation during active service.  

In an April 1990 rating action, the RO service connected the 
appellant for bilateral hearing loss, laceration of the left 
thumb, a cystectomy scar, and sebaceous cyst scar.  These 
disabilities were determined to be noncompensable, effective 
from May 1989.  In addition, the RO denied the appellant 
service connection for otitis externa, residuals of asbestos 
and radiation exposure, residuals of mononucleosis, and 
cellulitis of the right thigh. 

The veteran appealed the RO's decision, and in July 1991 
filed an NOD with respect to the issues of bilateral hearing 
loss and the cystectomy scar.  He noted that he had been 
stationed aboard aircraft carriers while in service, and that 
his work space had been directly below the flight deck, which 
resulting in continuous exposure to loud noise.  He also 
noted that his hearing had become so bad that he needed a 
special handset on his telephone at work so that he could 
hear properly.  Furthermore, the veteran reported that he had 
had pilonidal cyst surgery eight times while in service, and 
that he suffered from swelling at the scar site.  He also 
notified the RO of his new address, [redacted] Avenue, 
in Alexandria, VA.

In January 1992, the veteran filed a VA Form 9 (Appeal to 
Board of Veterans' Appeals), in which he reported that 
attempts to remove his pilonidal cyst had resulted in 
frequent surgeries and infections, and when the cyst was 
eventually removed, he was left with an irregular scar.  The 
scar, he noted, still swelled and became painful, and also 
drained fluid.  As for hearing loss, the appellant noted 
service hearing tests in 1982, 1985, 1988, and 1989, and 
indicated that, besides working right below the flight deck, 
he slept "next to the waterbrakes from the catapults," 
which he noted was a high noise area.  He also reported that, 
while he could hear someone speaking when they were close to 
him, he could not hear that same person if they were across 
the room.  

In July 1992, the veteran was scheduled for a compensation 
and pension (C&P) examination but failed to report.  The RO 
noted that he had moved and left no forwarding address.  His 
new address, [redacted] Avenue, in Alexandria, VA, was 
obtained, and the C&P examination rescheduled for February 
1993.  On the date of the examination, the veteran notified 
the RO that he would be unable to report because of snow, and 
requested that it be rescheduled.  An audiological 
examination was then rescheduled for April 1993, but it 
appears the notification of the examination date was sent to 
the veteran's old address.  The examination was subsequently 
canceled after the appellant failed to report.  He was 
subsequently rescheduled for an additional audiological 
examination in September 1994.  Notification of the 
examination date was sent by letter to his new address at 
[redacted] Avenue, but he again failed to report, and no 
request to reschedule was received.  

In February 1995, the RO received a letter from the veteran, 
in which he requested that he be scheduled for a C&P 
examination.  The appellant noted that he had moved, and his 
new address was [redacted] Road, in Alexandria, VA.  In April 
1995, he was rescheduled for an audiological examination, but 
notification of the examination date was sent to his old 
address.  The examination was subsequently canceled after the 
appellant failed to report.  

In July 1995, the veteran was scheduled for, and underwent, 
an audiological examination for VA purposes.  Pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
No 
report
25
30
45
40
LEFT
No 
report
25
45
45
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Average pure tone thresholds (for 1000, 2000, 3000, 4000 Hz) 
were 35dB for the right ear and 38dB for the left ear.  The 
examiner's diagnosis was mild to moderate bilateral high 
frequency hearing loss.  

In an August 1995 rating action, the RO denied the 
appellant's claim of an increased rating for bilateral 
hearing loss.  

In November 1996, the appellant was scheduled for a C&P 
examination.  A compensation and pension examination inquiry 
noted his address as [redacted] Road in Alexandria, VA.  The 
appellant failed to report, and the examination was 
subsequently canceled.  

In December 1998, the veteran was notified by letter that he 
had been scheduled, as per his request, for a personal 
hearing before a Member of the Board in Washington, D.C.  The 
hearing was scheduled for February 1999.  He did not report 
for this hearing, and no request to reschedule was received.  

The Board notes that, when a claim for an increased rating is 
requested, a determination must be made as to whether the 
claimant meets the appropriate schedular criteria.  These 
determinations necessarily require medical evaluation and 
judgment as to the extent of the disability.  The available 
record does not contain a recent VA medical examination with 
respect to either the veteran's bilateral hearing loss or his 
cystectomy scar claim.  The most recent VA audiological 
examination was in 1995, and the appellant's cystectomy scar 
was last evaluated on VA examination in 1989. 


Under 38 C.F.R. § 3.655, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  The regulation additionally 
notes, "Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc."  38 C.F.R. § 3.655(a)(b) 
(1998).

The Board finds that this regulation effectively precludes 
the Board, or the RO, from proceeding to adjudicate the claim 
on the merits if the appellant has failed to appear without 
good cause for a scheduled examination in connection with a 
claim for an increased rating.  Because the appellant's 
failure to report for the most recent November 1996 VA 
examination is without explanation, it may be said that the 
appellant's absence was without good cause.  In addition, it 
should be noted that no evidence has been presented to rebut 
the presumption that the appellant was properly informed of 
the date and time of the examination.  See Mason v. Brown, 
8 Vet.App. 44, 53-55 (1995).  Therefore, the increased rating 
claims for both bilateral hearing loss and a cystectomy scar 
could be denied.

The Board notes, however, that the RO did not raise the issue 
of the consequences of the appellant's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of a Supplemental SOC of the 
case on the merits of the claim and eventual certification of 
the appeal to the Board.  The United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) has held that, when the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the appellant would be prejudiced 
by the Board's going forward on that issue without first 
remanding for the RO to adjudicate the issue in the first 
instance.  See Bernard v. Brown, 4 Vet.App. 384, 392-394 
(1993).  An opinion of the VA General Counsel, VAOPGCPREC 16-
92, has held that whether remand is required will depend upon 
the circumstances of each individual case.  See Bernard, 
supra.


In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examination, without good cause, can result in a denial of 
his claim for an increased rating.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
claimant.  38 C.F.R. § 19.9 (1998).

Where an RO requests information to enable it to obtain 
evidence in support of a appellant's claim, the appellant's 
cooperation with all such requests is essential and, as the 
Court has emphasized on more than one occasion, "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, it appears that the duty to assist has been 
frustrated by the veteran's failure to report for the 
examination needed to produce evidence essential to the 
claim.

It is unfortunate that, due to the appellant's failure to 
respond to the RO, we must remand this case.  We trust that, 
when apprised of the regulation quoted above, he will respond 
appropriately.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant should be permitted to 
submit or identify any evidence in support of 
his claim.  Any evidence so identified should 
be obtained by the RO.




2.  The RO should expressly notify the 
appellant of the provisions of 38 C.F.R. § 
3.655 (1998), advise him that his failure to 
report for a VA examination, without good 
cause, will result in denial of his claim, and 
permit him to submit any argument, evidence, 
or comment with respect to "good cause" in 
this case.

3.  If the RO determines that the appellant 
has provided "good cause" for his failure to 
appear for the scheduled November 1996 VA 
examination in conjunction with his claims for 
increased ratings, the appellant should be 
rescheduled for an audiological examination 
and general medical examination to evaluate 
the level of disability of his service-
connected bilateral hearing loss and 
cystectomy scar.  Documentation of the 
appellant's notification of the scheduling of 
the examination should be associated with the 
claims file.  All indicated tests should be 
accomplished.  The claims folder and a copy of 
this Remand must be made available to and be 
reviewed by the examiner prior to the 
examination.

4.  The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, with respect to the issue of the 
appellant's cystectomy scar, the examiner 
should note whether the scar is tender or 
painful on objective demonstration, poorly 
nourished or manifests repeated ulceration, or 
causes limitation of function of any body 
part.  All opinions expressed should be 
supported by reference to pertinent evidence.

5.  On completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the appellant's 
claim.  If action taken on the merits of the 
claim remains adverse to the appellant, he 
should be furnished a Supplemental SOC 
concerning all evidence added to the record 
since the July 1997 Supplemental SOC, and he 
should be given an opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

6.  If the appellant fails to provide evidence 
of what the RO considers to be "good cause," 
for his failure to have reported to the 
scheduled November 1996 examination, or if he 
does not respond to the RO's request, the RO 
should deny the claim on the basis of the 
failure to report for a scheduled examination 
without good cause.  It should subsequently 
issue the appellant a Supplemental SOC on the 
question of whether the claim for an increased 
rating should be denied due to failure to 
report for a VA examination.  The SSOC should 
contain a summary of the pertinent facts and a 
summary of the applicable laws and 
regulations.  As is required above, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 

